Citation Nr: 0923423	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic neck 
disorder.  

2.  Entitlement to service connection for a chronic right 
shoulder disorder.  

3.  Entitlement to service connection for a chronic right 
testicular disorder.  

4.  Entitlement to service connection for a chronic acquired 
vision disorder.  

5.  Entitlement to service connection for a chronic headache 
disorder.  

6.  Entitlement to an initial compensable disability 
evaluation for the Veteran's left eye laceration scar 
residuals.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from February 1972 to April 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which, in 
pertinent part, established service connection for left eye 
laceration scar residuals; assigned a noncompensable 
evaluation for that disability; and denied service connection 
for a neck disorder, a right shoulder disorder, a right 
testicular disorder, an acquired vision disorder, and a 
headache disorder.  

The issues of the Veteran's entitlement to service connection 
for a chronic headache disorder and an initial compensable 
evaluation for the Veteran's left eye laceration scar 
residuals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  A chronic neck disorder was not manifested during active 
service or for many years thereafter.  The Veteran's chronic 
cervical spine degenerative disc disease with C4-5 and C5-6 
neural foraminal narrowing has not been objectively shown to 
have originated during active service.  

2.  A chronic right shoulder disorder was not manifested 
during active service or for many years thereafter.  The 
Veteran's right trapezius myofascial pain has not been 
objectively shown to have originated during active service.  

3.  A chronic right testicular disorder was not manifested 
during active service or for many years thereafter.  The 
Veteran's right epididymitis has not been objectively shown 
to have originated during active service.  

4.  A chronic acquired vision disorder was not manifested 
during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic neck disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2008).  

2.  A chronic right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a) (2008).  

3.  A chronic right testicular disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a) (2008).  

4.  A chronic acquired vision disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claims for service connection, the 
Board observes that the VA issued VCAA notices to the Veteran 
in October 2006, December 2006, and February 2007 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The 
VCAA notices were issued prior to the April 2007 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  There remains no issue as 
to the substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

A.  Neck

The Veteran's service treatment records make no reference to 
a chronic neck or cervical spine disorder or other 
abnormality.  

In his September 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran advanced that he had 
been "mugged/beaten" in his barracks while stationed at 
Baumholder, Germany, in 1974; treated at the post hospital; 
and subsequently experienced chronic neck pain.  In an 
October 2006 written statement, the Veteran clarified that he 
had been struck in the head with a large bottle by a fellow 
serviceman in his barracks and took "a hard fall over an oil 
stove and some oil cans."  He subsequently experienced 
chronic neck pain.  A private chiropractor determined that he 
had sustained a chronic neck injury.  

In a February 2007 written statement, the Veteran reported 
that he has been found to have a chronic neck disorder 
manifested by pain which radiated into the right shoulder.  

A May 2007 VA treatment record states that the Veteran 
complained of chronic neck pain.  An assessment of 
"osteoarthritis pain of the cervical spine" was advanced.  

In his January 2008 Appeal to the Board (VA Form 9), the 
Veteran reported that he experienced neck pain which radiated 
into his right shoulder.  In his July 2008 Appeal to the 
Board (VA Form 9), the Veteran conveyed that "due to the 
impact of being hit so hard and the way I fell is causing the 
pain in [my] neck and back."  

At a September 2008 VA examination for compensation purposes, 
the Veteran complained of chronic neck pain.  He reported 
that he had been hit on the left side of his head with a wine 
bottle during active service; fell over and hit a diesel can; 
and subsequently experienced chronic cervical spine pain.  
The Veteran was diagnosed with cervical spine degenerative 
disc disease with C4-5 and C5-6 neural foraminal narrowing.  
The examiner determined that the Veteran's cervical spine 
disability "is less likely as not (less than 50-50 
probability) caused by [or] the result of a reported injury 
in the military service."  The physician commented that:

So due to the lack of medical 
documentation while on active duty and 
due to the lack of medical documentation 
following the next 10 years after active 
duty, it is thus therefore that the 
patient's cervical degenerative disc 
disease associated with foraminal 
stenosis ... is less likely as not, less 
than 50-50 probability caused by a 
documented reported injury event while 
serving [on] active duty.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  A 
chronic neck and/or cervical spine disorder was not 
manifested during active service or for many years 
thereafter.  The Veteran's chronic cervical spine 
degenerative disc disease with C4-5 and C5-6 neural foraminal 
narrowing has not been shown to have originated during active 
service.  Indeed, such an etiological relationship was 
expressly negated by the examiner at the September 2008 VA 
examination for compensation purposes.  

The Veteran advances that his chronic neck/cervical spine 
disability was precipitated by an inservice assault by a 
fellow serviceman and an associated fall.  The Veteran is 
competent to state that he sustained neck trauma during 
active service.  However, based upon the record and analysis 
herein, the Board concludes that the Veteran's chronic 
cervical spine degenerative disc disease is not related to 
active service.  The Veteran's claim is supported solely by 
the Veteran's own written statements.  The Court has held 
that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the diagnosis or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Such evidence is insufficient 
to establish an etiological relationship between the 
Veteran's chronic degenerative disc disease and either his 
alleged inservice neck trauma or active service in general.  
Therefore, the Board concludes that a preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a chronic neck disorder.  
B.  Right Shoulder
 
The Veteran's service treatment records reflect that he was 
seen for right shoulder complaints.  Clinical documentation 
dated in October 1973 and May 1974 notes that the Veteran 
complained of intermittent right shoulder pain which radiated 
to the neck of approximately 15 month's duration.  
Contemporaneous X-ray studies of the right shoulder were 
reported to reveal no abnormalities.  An impression of 
subscapular bursitis was advanced.  A November 1974 treatment 
record states that the Veteran complained of right shoulder 
"attacks" in which he could not move his arms for "a 
couple of minutes" and occasionally experienced spasms.  He 
presented a history of a right shoulder injury.  An 
impression of bursitis was advanced.  At his March 1975 
physical examination for service separation, the Veteran 
neither complained of not exhibited any right shoulder 
abnormalities.  

In an October 2006 written statement, the Veteran advanced 
that his shoulder disorder was related to having been 
"bounced around in a tracked vehicle on training missions."  

In his February 2007 written statement, the Veteran reported 
that he has been found to have a chronic neck disorder with 
pain which radiated into the right shoulder.  

At an April 2007 VA examination for compensation purposes, 
the Veteran presented a history of a right shoulder injury.  
The Veteran was diagnosed with right trapezius muscle 
myofacial pain and no right shoulder pathology.  The VA 
examiner determined that the Veteran's right trapezius muscle 
myofacial pain was "not caused by or the result of" his 
military service.  The examiner opined that:

There is no right shoulder pathology, 
trapezius myofascial pain is not 
documented in [the Veteran's service 
treatment records].  Veteran was able to 
perform heavy physical work for two or 3 
years after military discharge 
demonstrating that significant right 
shoulder injury during military service 
was unlikely.  

In his January 2008 Appeal to the Board (VA Form 9), the 
Veteran reported that he had received right shoulder shots 
during active service.  He believed that his chronic neck 
pain radiated into his right shoulder.  

An undated written statement from R. H. conveys that he had 
known the Veteran for approximately 40 years.  He recalled 
that the Veteran constantly spoke about how his shoulder 
would bother him.  

The Veteran was treated for right shoulder bursitis during 
active service.  At his March 1975 physical examination for 
service separation, the Veteran was reported to exhibit no 
right shoulder or other right upper extremity abnormalities.  
The Veteran's current right trapezius muscle myofacial pain 
has not been shown to have originated during active service 
or to be etiologically related to his inservice right 
shoulder bursitis and pain.  Indeed, such an etiological 
relationship was expressly negated by the examiner at the 
April 2007 VA examination for compensation purposes.  

The Veteran advances that he suffers from a chronic right 
shoulder disability which was precipitated by being "bounced 
around in a tracked vehicle on training missions."  He 
acknowledges that his current right upper extremity pain has 
been attributed to his cervical spine degenerative disc 
disease.  The Veteran's claim is supported solely by the 
Veteran's own written statements.  Such evidence is not 
competent to establish the causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It is insufficient to establish an etiological 
relationship between the Veteran's current right trapezius 
muscle myofacial pain and either his alleged inservice trauma 
or active service in general.  Therefore, the Board concludes 
that a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a chronic 
right shoulder disorder.  

C.  Right Testicle 

The Veteran's service treatment records make no reference to 
a chronic right testicular disorder or other abnormality.  

In his September 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran advanced that he had 
been "mugged/beaten" in his barracks while stationed at 
Baumholder, Germany, in 1974; treated at the post hospital; 
and subsequently experienced chronic peripheral pain.  In a 
September 2006 VA Report of Contact, the Veteran clarified 
that his reported peripheral pain was located in the right 
testicle.  

A September 2006 VA treatment record conveys that the Veteran 
complained of right testicular pain and tenderness of two 
weeks' duration.  An assessment of epididymitis was advanced.  

In a February 2007 written statement, the Veteran reported 
that he experienced chronic right testicular pain.  He 
believed that the testicle "probably will have to be removed 
some day."  

A chronic right testicular disorder was not shown during 
active service or for many years thereafter.  The Veteran's 
right epididymitis has not been shown to have originated 
during active service.  

The Veteran advances that he incurred a chronic right 
testicular disability as the result of an inservice assault 
by a fellow serviceman and an associated fall.  The Veteran 
is competent to state that he sustained right testicular 
trauma during active service.  However, based upon the record 
and analysis herein, the Board concludes that the Veteran's 
right epididymitis is not related to active service.  The 
Veteran's claim is supported solely by the Veteran's own 
written statements.  Such lay statements are not competent as 
to either the diagnosis or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It is insufficient to establish an etiological 
relationship between the Veteran's current right testicular 
disorder, if any, and either his alleged inservice trauma or 
active service in general.  Therefore, the Board concludes 
that a preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a chronic 
right testicular disorder.  


D.  Chronic Acquired Vision Disorder

The Veteran's service treatment records make no reference to 
a chronic acquired vision disorder or other eye abnormality.  
At both his February 1972 physical examination for service 
entrance and his March 1975 physical examination for service 
separation, the Veteran was found to wear glasses and to 
exhibit corrected 20/20 visual acuity.  

In his September 2006 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the Veteran advanced that he had 
been "mugged/beaten" in his barracks while stationed at 
Baumholder, Germany, in 1974; treated at the post hospital; 
and subsequently experienced chronic vision problems.  

A chronic acquired vision disorder was not shown during 
active service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran asserts that he sustained a chronic vision 
disorder as the result of an inservice assault.  The 
Veteran's claim is supported solely by his own written 
statements.  Such lay statements are insufficient to 
establish the existence of a chronic acquired vision disorder 
or an etiological relationship between such disability and 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that a preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for a chronic acquired vision disorder.  


ORDER

Service connection for a chronic neck disorder is denied.  

Service connection for a chronic right shoulder disorder is 
denied.  

Service connection for a chronic right testicular disorder is 
denied.  
Service connection for a chronic acquired vision disorder is 
denied.  


REMAND

A December 1974 Army skull X-ray study noted that the Veteran 
had sustained trauma.  No abnormalities were identified.  In 
his September 2006 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he had 
been "mugged/beaten" in his barracks while stationed at 
Baumholder, Germany, in 1974; treated at the post hospital; 
and subsequently experienced chronic headaches.  A May 2007 
VA treatment record states that the Veteran complained of 
chronic headaches with associated nausea, photophobia, and 
"seeing colored lights."  An assessment of "headaches 
which have some features of migraine headaches" was 
advanced.  

The Veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
his claimed chronic headache disorder.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

On October 23, 2008, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to skin disabilities including facial scars.  The Board 
observes that the evaluation of the Veteran's left eye 
laceration scar residuals have not been reviewed by the RO 
under the amended regulation and he has not been informed of 
the amended regulations. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic headache 
disorder, if any.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic headache disorder had its onset 
during active service; is etiologically 
related to the Veteran's inservice head 
trauma and/or headaches; otherwise 
originated during active service; and/or 
is etiologically related to and/or 
increased in severity beyond its natural 
progression due to his service-connected 
left eye laceration scar residuals.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted. 

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic headache disorder and an initial 
compensable evaluation for his left eye 
laceration scar residuals with express 
consideration of 38 C.F.R. § 4.118 (2008 
as amended).  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a SSOC which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


